United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  October 29, 2014



By the Court:


No. 14-1049                                              Appeal from the United
                                                         States District Court for the
BRUCE CARNEIL WEBSTER,                                   Southern District of Indiana,
       Petitioner-Appellant,                             Terre Haute Division.
              v.
                                                         No. 2:12-cv-86-WTL-WGH
JOHN F. CARAWAY, Warden, United States                   William T. Lawrence, Judge.
Penitentiary, Terre Haute,
        Respondent-Appellee.




                                       Order

    The petition for rehearing en banc is granted. The opinion and judgment
entered by the panel are vacated. Oral argument will be heard on a date to be set
by further order.